          Case 5:18-cv-02813-EJD Document 186 Filed 01/24/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA


                                                             CASE No C 5:18-cv-02813-EJD
ZIXUAN RAO, et al.,

                                 Plaintiff(s)
                                                             STIPULATION AND [PROPOSED]
 v.
                                                             ORDER SELECTING ADR PROCESS
APPLE INC.,
                                 Defendant(s)

Counsel report that they have met and conferred regarding ADR and have reached the following
stipulation pursuant to Civil L.R. 16-8 and ADR L.R. 3-5. The parties agree to participate in the
following ADR process:
    Early Neutral Evaluation (ENE) (ADR L.R. 5)

    Mediation (ADR L.R. 6)

    Early Settlement Conference with a Magistrate Judge (ADR L.R. 7)
   ■ Private ADR (specify process and provider)
   
        Private mediation; provider to be determined at a later date.

The parties agree to hold the ADR session by:
    the presumptive deadline (90 days from the date of the order referring the case to ADR)
   ■ other requested deadline:
                                        Before the motion for class certification is filed.
                                                             /s/ Steven A. Schwartz
 Date: January 24, 2020
                                                             Attorney for Plaintiff
 Date: January 24, 2020                                      /s/ Claudia Vetesi
                                                             Attorney for Defendant


  IT IS SO ORDERED.                                                                                                 
  IT IS SO ORDERED WITH THE FOLLOWING MODIFICATIONS:


 DATE:
                                                             U.S. DISTRICT/MAGISTRATE JUDGE



 Important! E-file this form in ECF using the appropriate event among these choices: “Stipulation & Proposed Order
 Selecting Mediation” or “Stipulation & Proposed Order Selecting ENE” or “Stipulation & Proposed Order Selecting Early
 Settlement Conference with a Magistrate Judge” or “Stipulation & Proposed Order Selecting Private ADR.”
 Form ADR-Stip rev. 1-15-2019
